DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-6, 8-15, 17-26 and 28-32 are pending in the application.  Claims 7, 16 and 27 have been cancelled.  
Amendments to claims 1, 8, 9, 13, 15, 20, 25 and 29, and new claims 30-32, filed on 12/17/2021, have been entered in the above-identified application.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29 and 32 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a second portion of the heat spreading cloth to form an envelope over the electronic device.”  It is unclear how this limitation is related to the rest of the claim.
Claim 29 recites the limitation “the head spreading cloth” (see fourth line from the end).  There is insufficient antecedent basis for this limitation (“head” appears to be a typo).  
Claim 32 recites the limitations, “1x1012 ohms/centimeter”(Ω/cm) to about 1x1016 (Ω/cm),” and “1x1010 ohms/square to about 1x1015 ohms/square.”  The recited ranges are unclear (exponents appear to be missing).  It is also unclear if the units of ohms/centimeter are appropriate for volumetric resistivity.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-4, 6, 9, 11, 14-15, 17-23, 25-26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner (US 2017/0142830 A1) in view of Breiwa et al. (US 2016/0259374 A1).

Regarding claims 1-3 and 17-20, Kreutzwiesner et al. (“Kreutzwiesner”) teaches an at least partially electrically insulating carrier structure, which comprises a resin matrix and reinforcement structures in the resin matrix, wherein the reinforcement structures are provided at least partially with a thermal conductivity increasing coating, and an electrically conducting structure at and/or in the carrier structure (Abstract).  Kreutzwiesner teaches that coating materials that are suitable for the electrical insulation as well as for the high thermal conductivity have been recognized by the “present” inventors ([0014]).  

Kreutzwiesner teaches the forming of fabrics (or webbings), rovings or cross-interlockings from the reinforcement fibers in an essentially planar manner (aligned fibers as claimed) ([0017] and FIGS. 1-2 and 5-6).  For instance, Kreutzwiesner teaches that, according to an example embodiment, a first portion of the reinforcement fibers may extend along a first preferred direction, and a second portion of the reinforcement fibers may extend along another, second preferred direction, wherein the first preferred direction and the second preferred direction are arranged angularly (particularly acute-angled or right-angled) relative to each other (aligned fibers as claimed) ([0018]).  Kreutzwiesner teaches that the carrier structure may be formed of plural layers arranged one over the other ([0017] and [0038]).  Kreutzwiesner also teaches that the device may comprise an electronic component, which is embedded in the carrier structure (an envelope as claimed) ([0037]).  With regard to the claimed limitation “an electronics area thermally couplable to an electronic device to spread heat from the electronic device,” Kreutzwiesner teaches that the reinforcement fibers, which may be provided or jacketed with a thermal conductivity increasing coating, may serve demonstratively as thermally well conducting conduits in the electronic device, by which a controlled dissipation of heat along the fiber may be possible ([0016]).

Kreutzwiesner does not explicitly disclose polymeric fibers or a base including a heat transfer substrate, wherein the base is coupled to the electronics area, the base is on a first side of the heat spreading cloth, and the base is removably coupled to the electronics device via magnetic retention.

However, Breiwa et al. (“Breiwa”) teaches a magnetic mounting system that includes a device having a magnetic attachment feature and a magnetic device mount (a base as claimed) (Abstract).  For instance, Breiwa teaches magnetic attachment feature ‘107’ as shown in FIGS. 19a-d and 20 (see [0112] and [0115]-[0116]).  Breiwa teaches that the system may include a device charging dock or case including an integrated peltier junction and/or heat pipes for supplemental dissipation of heat ([0171]).  Breiwa also teaches a device case ‘169’, which may include composite materials such as but not limited to fiberglass, carbon fiber, aramid fiber (polymeric fibers as claimed) and other fiber reinforced resin systems ([0174]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used aramid fibers as the reinforcing fibers in the carrier structure of Kreutzwiesner, and to have provided a heat-dissipating magnetic mounting system that attaches to an exterior surface of the carrier structure in order to simply, securely and releasably attach and mount an electronic device without the need for extraneous mechanical constraint(s) and or other alignment mechanism(s) to attach and align compatible devices, as taught by Breiwa (Abstract, [0107],  [0111]- [0112], [0115]-[0116], [0171] and [0174]).

Regarding claims 4 and 11, Kreutzwiesner teaches that it was found that different yarn densities can be obtained in the x- and y-direction by according weaving and fabrication techniques, which leads to a different heat conductivity and heat distribution in the x- and in the y-direction ([0050]).  Kreutzwiesner teaches that heat conductivities/heat distributions of the utilized texture of more than 0.8 W/mK up to 50 W/mK are achieved ([0050] and FIGS. 1-2 and 5-65).

Regarding claims 6, 21-23 and 25-26, Kreutzwiesner teaches that it was found that different yarn densities can be obtained in the x- (e.g. aligned fibers as claimed) and y-direction (e.g. carrier fibers as claimed) by according weaving and fabrication techniques, which leads to a different heat conductivity and heat distribution in the x- and in the y-direction ([0050] and FIGS. 1-2 and 5-6; also [0017]-[0018]).

Regarding claims 9 and 14-15, Kreutzwiesner teaches that, now, coating materials that are suitable for the electrical insulation as well as for the high thermal conductivity have been recognized ([0014]).  Kreutzwiesner also teaches the forming of fabrics (or webbings), rovings (free of carrier fibers as claimed) or cross-interlockings (including carrier fibers as claimed) from the reinforcement fibers in an essentially planar manner ([0017]-[0018] and FIGS. 1-2 and 5-6).



Regarding claim 29, Kreutzwiesner in view of Breiwa remains similarly as applied above to claim 1.  With regard to the claimed limitations, “a first weave,” and “a second weave different than the first weave,” Kreutzwiesner further teaches wherein the spatial density of reinforcement fibers of a first portion may be lower than the spatial density of the reinforcement fibers of a second portion (first and second sets of fibers and different weaves as claimed) ([0069]; also see [0019] and [0050]).  With regard to the claimed limitation, “the base including pins to extend between the first side and the second side of the heat spreading cloth, the pins to couple the electronic device to the base,” Breiwa teaches connector pins or contacts ‘163’ (also referred to as “direct connect circuit contacts 163”) that may be designed to interact with a device having a device case ‘169,’ or any other suitably configured peripheral (see [0112], [0116] and FIGS. 19a-d and 20).

Regarding claim 31, Kreutzwiesner further teaches wherein the spatial density of reinforcement fibers of a first portion may be lower than the spatial density of the reinforcement fibers of a second portion ([0069]; also see [0050]).  Kreutzwiesner also teaches that different coating volumes may be predetermined (or preset) by a different number and/or thickness of reinforcement structures, different coating thicknesses, etc., for the different portions of accordingly oriented reinforcement fibers ([0019] and [0025]).







Claims 2-3, 5, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner (US 2017/0142830 A1) in view of Breiwa et al. (US 2016/0259374 A1), as applied to claims 1 and 20 above, further in view of Kurumatani et al. (US 2004/0033746 A1).

Regarding claims 2-3, Kreutzwiesner in view of Breiwa remains as applied above, teaching aramid fibers (a thermoplastic polymeric fiber and a polyamide as claimed).

However, in the event that Kreutzwiesner in view of Breiwa is found not to disclose thermoplastic polymeric fibers such as polyamide, polybenzimidazole, polycarbonate, polyethylene, polypropylene, polyvinyl chloride, or a combination thereof, Kurumatani is relied upon as applied below.

Kurumatani teaches an electrically insulating non-woven fabric wherein meta-aramid fiber chops are selected as a second binder, and wherein thermoplastic resin fiber chops may be chops of meta-aramid fiber (poly-m phenyleneisophthalamide fiber), polyester fiber, 6 nylon fiber, 66 nylon fiber, polyalylethe fiber or the like (Abstract and [0036]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included thermoplastic resin fibers of meta-aramid fiber (poly-m phenyleneisophthalamide fiber), polyester fiber, 6 nylon fiber, 66 nylon fiber, polyalylethe fiber or the like in the insulating material of Kreutzwiesner in view of Breiwa in order to provide binder fibers that result in good binding and distribution in an electrically insulating non-woven fabric, as taught by Kurumatani (Abstract and [0036]).

Regarding claim 5, Kurumatani teaches that the fiber diameter thereof may be desirably 23 denier or less (Abstract and [0036]).

Regarding claim 10 and 24, Kurumatani teaches binder fibers (Abstract and [0036]).

Claims 8, 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner (US 2017/0142830 A1) in view of Breiwa et al. (US 2016/0259374 A1), as applied to claim 1 above, further in view of Klein (US 2014/0198463 A1), with evidence from Smith et al. (US PGPUB 2005/0277350 A1) and Lv (“Production and performance study of Diamond-Like Carbon resistive electrode in MPGD,” see attachment).

Regarding claims 8 and 12, Kreutzwiesner in view of Breiwa remains as applied above.

Kreutzwiesner in view of Breiwa does not explicitly disclose carrier fibers including at least one of natural fibers, and does not explicitly disclose wherein the polymeric fibers have a dielectric strength of at least 10 kV/cm.

However, Klein teaches wherein metallization layers of printed circuit are spaced from one another by insulating layers made of electrically insulating material, and that the insulating material exhibits a high dielectric strength, typically greater than 3 MV/m and, preferably, greater than 10 MV/m (100 kV/cm as calculated by the examiner) ([0005]).  Klein also teaches the incorporation of layers such as prepregs ‘56’ and ‘60’ which are qualified as “standard” ([0078]-[0081]).  Klein teaches that the prepregs ‘56’ and ‘60’ can be produced in one of the following materials: FR-2 (phenolic paper cotton) (among others) ([0082]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have m---odified the fibers in the insulating material of Kreutzwiesner in view of Breiwa with a dielectric strength preferably greater than 10 MV/m (100 kV/cm), and with the incorporation of materials such as phenolic paper cotton, in order to obtain printed circuits that comprise standard layers and insulating layers having a typical dielectric strength, as taught by Klein ([0005] and [0078]-[0082]).

Regarding claim 32, as noted above, Klein teaches a high dielectric strength of typically greater than 3 MV/m and, preferably, greater than 10 MV/m (100 kV/cm) ([0082]).  In addition, as evidenced by Smith, Diamond-Like Carbon Coatings (DLC) can combine high electrical resistivity (~1013 Ohm cm) for electrical insulation with high thermal conductivity (>1000 W/mK) ([0033]).  In addition, as evidenced by Lv, the surface resistivity of DLC coating can vary from 5 MΩ/sq to 100 GΩ/sq with good control by adjusting the coating thickness and Hydrogen doping (Abstract).



Claims 13, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner (US 2017/0142830 A1) in view of Breiwa et al. (US 2016/0259374 A1), as applied to claims 1 and 20 above, further in view of Remizov et al. (US 2010/0059251 A1).

Regarding claims 13, 17 and 26, Kreutzwiesner in view of Breiwa remains as applied above.

Kreutzwiesner in view of Breiwa may not explicitly disclose wherein the electronics area is marked for placement of an electronic device or wherein the electronics area is an area of the heat spreading cloth including a polymeric material suitable for attachment of the electronic device thereto via sintering.

However, Remizov teaches a method of manufacturing a printed circuit board by providing a base substrate in which in which a thermoplastic resin layer is formed; forming a circuit pattern on the thermoplastic resin layer by discharging a conductive ink by an inkjet method; curing the circuit pattern through the heating at a temperature that is lower than a melting point of the thermoplastic resin layer; sintering the circuit pattern through the heating.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the substrate of Kreutzwiesner in view of Breiwa with a sintered thermoplastic in order to obtain a printed circuit board in which a fine circuit pattern can be formed and the adhesive force between the circuit pattern and the base substrate can be improved, as taught by Remizov (Abstract).  

With regard to inclusion of a dye (as recited in claim 13), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have applied a dye on the exterior surfaces of the mount and/or device case in order to obtain various colors for users to choose from (e.g. see [0220] of Breiwa).



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner (US 2017/0142830 A1) in view of Breiwa et al. (US 2016/0259374 A1), as applied to claims 1 and 20 above, further in view of Lecostaouec et al. (US 2014/0150922 A1).

Regarding claim 28, Kreutzwiesner in view of Breiwa remains as applied above.

Kreutzwiesner in view of Breiwa does not explicitly disclose a radial weave.

However, Lecostaouec teaches a spiral textile, prepared with various weave patterns, having a uniform radial fiber content and/or a higher radial fiber content along the outside perimeter of the textile (Abstract, [0001], [0072]-[0073], [0118] and the Figures).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Kreutzwiesner in view of Breiwa with a spiral textile weave pattern in order to obtain a configuration that may provide increased heat removal in the final composite where the heat removal is desirable, as suggested by Lecostaouec (Abstract, [0001] [0070]-[0073] and the Figures).  




Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner (US 2017/0142830 A1) in view of Breiwa et al. (US 2016/0259374 A1), as applied to claims 1 and 20 above, further in view of Graham et al. (US 2016/0064141 A1).

Regarding claim 30, Kreutzwiesner in view of Breiwa remains as applied above.

Kreutzwiesner further teaches that the at least one electronic component may comprise an active electronic component and/or a passive electronic component (first and second electronic devices as claimed) (see [0037]).

Kreutzwiesner in view of Breiwa does not explicitly disclose the second electronic device coupled to the second electronics area via a doped adhesive.

However, Graham et al. (“Graham”) teaches an electronic component that is at least partially encapsulated by an adhesive doped with soft magnetic material (Abstract).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have at least partially encapsulated the second electronic device of Kreutzwiesner in view of Breiwa with an adhesive doped with soft magnetic material in order to provide an EMI shield for the electronic component, as taught by Graham (Abstract and claims 1 and 6-9).



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-6, 8-15, 17-26 and 28-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization w--here this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789